Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 4, 29 and 35 have been amended as requested in the amendment filed on July 26, 2022. Following the amendment, claims 4-6, 29, 35 and 36 are pending in the instant application.
2.	Claims 29, 35 and 36 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 05, 2021.
3.	Claims 4-6 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treatment of CIPN by obtaining a sample of neural tissue from a subject under treatment, measuring the levels of expression of delta-2-tubulin and administering an siRNA or shRNA targeting CCP1, does not reasonably provide enablement for practicing the method with any sample from the subject as currently broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. See reasons of record in section 12 of Paper mailed on September 27, 2021 in particular. 
To traverse the rejection, Applicant submitted two articles, which describe in vitro models of chemotherapy-induced peripheral neuropathy (CIPN), pp. 4-6 of the Response. It is noted that the articles were submitted within an exhibit. Applicant is advised that the publications are considered as relied upon to traverse the rejection. For proper consideration of the articles, submission in the form of IDS is advised.
The review articles of Eldridge et al, 2021 and Lehmann et al., 2019, both post-filing, describe DRG model of CIPN and provide references to prior art supporting the use of the model. Therefore, Applicant’s arguments regarding the state of prior art with respect to the DRG model have been found persuasive.
The remaining issue of the instant rejection is the breadth of the claims. As fully explained earlier, the claimed invention is a method that broadly encompasses obtaining any sample from the subject under treatment to evaluate the levels of delta-2-tubulin, wherein the specification clearly describes that delta-2-tubulin is “found in microtubules in neurons”, p. 2. Moreover, the Examples disclosed within the specification are limited to measurements of the levels of delta-2-tubulin expression in DRG, Example 1.
It would require undue experimentation for one skilled in the art to research and discover the correlation between the levels of expression of delta-2-tubulin in any sample obtained from the subject undergoing treatment with anti-cancer agent to evaluate its association with CIPN and complete Applicant’s invention.
Amendment to the claims to limit the sample obtained within steps a) and b) to the sample of neural (nervous) tissue would obviate this ground of rejection.
    	
	
	Conclusion
	6.	No claim is allowed.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
August 5, 2022